Citation Nr: 1433666	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  05-40 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the hips, shoulders, and knees, to include as due to an undiagnosed illness.  

2.  Entitlement to service connection for a gastrointestinal disability, however diagnosed (to include a stomach disorder and/or gastroesophageal reflux disease), to include as due to an undiagnosed illness.    


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARINGS ON APPEAL

The Veteran, T.H., and D.A.


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987 and from November 1989 to March 1992, which included service in the Southwest Asia Theater of Operations during the Gulf War.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A July 2007 Board decision, in part, denied all of the issues on appeal.  The Veteran appealed the July 2007 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an August 2008 Order, the Court vacated the Board decision and remanded the case to the Board for compliance with an August 2008 Joint Motion for Remand (Joint Motion).  In November 2009, November 2011, March 2013, and January 2014, the Board remanded the issues on appeal for additional development.  The issues have been returned to the Board for review.  

In December 2006, the Veteran testified before an undersigned Veterans Law Judge at a Travel Board hearing at the RO.  In light of the poor quality of the recording, and pursuant to the Joint Motion, the Veteran testified before a second undersigned VLJ at a September 2011 Travel Board hearing at the RO.  At that time, the Veteran waived the right to testify before a third VLJ who would be part of the panel that decides the current appeal.  See hearing transcript, pg. 7.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the September 2011 hearing, the Veteran clarified that he was seeking service connection for osteoarthritis of the hips, shoulders, and knees, to include as due to an undiagnosed illness.  

During the September 2011 hearing, the Veteran clarified that he was withdrawing the issue of entitlement to service connection for hepatitis C, but retaining the issue of entitlement to service connection for a liver disability (which has since been granted by a May 2014 rating decision).  The Joint Motion referred to two separate service connection claims for the liver and that the Board denied the issue of entitlement to service connection for a liver disorder in the July 2007 Board decision and remanded the issue of entitlement to service connection for hepatitis C.  However, review of the July 2007 decision shows that the Joint Motion was in error.  The Board did not address two separate liver service connection claims.  It remanded the issue of entitlement to service connection for hepatitis C, claimed as liver damage, to include as due to an undiagnosed illness.  Thus, there is no separate claim for service connection for hepatitis C for the Board to dismiss as withdrawn. The issue of entitlement to service connection for a liver disability was the proper issue on appeal (which was subsequently granted).  

The March 2013 Board decision granted service connection for PTSD, major depressive disorder, anxiety disorder, and panic disorder with agoraphobia.  This award was implemented by a March 2013 rating decision, which has not been appealed.  A January 2014 Board decision granted service connection for a sleep disorder and chronic fatigue.  These issues are not before the Board.  

Following the Board's January 2014 remand, a May 2014 rating decision granted service connection for sinusitis/allergic rhinitis, granted service connection for axillae rash, claimed as skin disorders, granted service connection for abnormal liver function, and granted service connection for otitis media, claimed as bilateral ear infection.  As this represents a total grant of the benefits sought on appeal with respect to these issues, they are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).  With respect to the axillae rash, claimed as skin disorders, the Board notes that there are various diagnoses related to the rash in the axillaries.  As the grant of service connection for axillae rash takes into account any diagnosed skin disorder related to the axillaries (the only area of the body reported and shown to be afflicted by a skin disorder), the Board finds this action to be a complete grant of the benefit sought and the issue is no longer before the Board.  Id.  

To the extent that additional evidence has been associated with the claims file following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in May 2014, waiving his right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2013).

As noted by the November 2011, March 2013, and January 2014 Board remands, testimony provided at the September 2011 Board hearing raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.  As the record does not demonstrate that the Agency of Original Jurisdiction (AOJ) has adjudicated the issue, the Board does not have jurisdiction over it, and it is again REFERRED to the AOJ for appropriate action.

The issue of entitlement to service connection for a gastrointestinal disability, however diagnosed (to include a stomach disorder and/or gastroesophageal reflux disease), to include as due to an undiagnosed illness, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The most probative evidence of record does not establish a nexus between the Veteran's osteoarthritis of the hips, shoulders, and knees and active service.  


CONCLUSION OF LAW

The criteria for service connection for osteoarthritis of the hips, shoulders, and knees, to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.317 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA letters issued in October 2004 and December 2005 satisfied the duty to notify provisions with respect to service connection.  An April 2013 letter notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.  The issue on appeal was readjudicated following the April 2013 letter and any timing error is cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case).

The Veteran's available service treatment records, service personnel records, private medical treatment records, and VA medical treatment records have been associated with the claims file.  Updated VA medical treatment records were obtained and associated with the claims file in accordance with the Board's January 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The November 2009 and November 2011 remands directed that the AOJ request service treatment records and service personnel records from the Veteran's first period of active service and service personnel records from the Veteran's second period of service.  In response, the AOJ requested the aforementioned records.  In response, the National Personnel Records Center (NPRC) stated that all available service treatment records were already sent and no other records were available at Code 13.  The service personnel records were sent to the AOJ and included in the claims file.  A formal finding of unavailability was issued with respect to service treatment records from the Veteran's first period of active service.  A January 2013 report of general information reflected that the Veteran was contacted and notified that the service treatment records from the first period of service were unavailable.  The Veteran stated that he did not recall going to sick call or having the claimed conditions at that time and he had no records to submit.  The Board finds that any further efforts to locate the service treatment records would be futile and the Veteran was notified in accordance with 38 C.F.R. § 3.159(e) (2013).

In compliance with the Board's November 2009 remand, the Veteran was notified that private medical treatment records from Dr. K. must be requested as the records on file pertained to another person.  The records from Dr. K. were subsequently obtained and associated with the claims file and the remand directive was completed.  See Stegall, 11 Vet. App. 268 (1998).  In addition, in accordance with the November 2009 remand, the Veteran was provided another opportunity to testify before a VLJ.  Id.  

VA examinations were provided in connection with the issue on appeal.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board finds that the VA examinations are adequate with respect to the Veteran's reported history and the diagnoses of his claimed disabilities.  See Stegall v. West, 11 Vet. App. 268 (1998).  

With respect to an opinion regarding etiology, the Board remanded the issue on appeal several times to obtain addendum opinions.  First, in November 2009, the Board requested that the Veteran be provided a VA examination and that the examiner comment as to whether any diagnosed disability was due to low-level chemical exposure during the Veteran's service in the Southwest Asia Theater of operations (as indicated by articles submitted by the Veteran).  The examiner was also asked to address whether the disorders or symptoms of pain were attributable to a known diagnosis.  The examiner was asked to consider the Veteran's reported history of chronic pain.  The Board finds the examiner's opinion is adequate as to whether the Veteran's claimed osteoarthritis of the hips, shoulders, and knees, are related to low levels of chemical warfare agents and whether the Veteran had known diagnoses.  The examiner indicated that the disabilities were related to age.  Thus, the opinion substantially complied with the November 2009 remand directive.  See Stegall, id.; D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  With respect to the general opinion as to whether the Veteran's disabilities were otherwise related to active service, to include consideration of reports of chronic pain, the Board finds that the opinion is not adequate.  See Barr, id.

In March 2013, the Board requested that a VA opinion be obtained with respect to whether osteoarthritis of the hips, shoulders and knees were due to service and for the examiner to consider the Veteran's reports of continuity of symptoms since service.  An opinion was provided; however, the examiner did not appear to consider the reports of chronic pain.  In January 2014, the Board requested a VA addendum opinion.  The examiner was asked to opine whether it was "at least as likely as not" that the osteoarthritis of the hips, shoulders, and knees were due to service.  The examiner was asked to consider the Veteran's reported continuity of symptoms since active service, to include history of chronic bilateral hip and knee pain since 1992 and shoulder pain since 1997.  

The examiner responded to the remand directive and provided supporting rationale as to the expressed opinion.  In addition, the examiner related the Veteran's claimed disabilities to age-related changes as per medical literature review.  The Board notes that the examiner only referred to immediate records as weighing against chronicity of the disabilities since service.  However, as will be discussed below, the Board does not find the Veteran credible with respect to his reports of chronic pain since service.  Therefore, any further remand for the examiner to consider the Veteran's reports of chronic pain would be of no useful purpose.  The Board finds that the opinion is adequate and substantially complied with the Board's remands.  Id.  

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Other Considerations

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans' Claims ("Court") held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned explained the issues on appeal and asked the Veteran questions related to any treatment received for his disabilities.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. § 3.103(c)(2), have been completed.  

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Compensation may be paid to a claimant who is "a Persian Gulf veteran," who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; which became manifest either during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving the skin, muscle or joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system, and gastrointestinal signs or symptoms.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

For purposes of this section, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorder; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(2)(i).   

Analysis

The Veteran stated that his symptoms, including joint pain, began within one year after his separation from active service.  

During his hearing, he stated that he did not have any of the claimed conditions during his first period of service from 1984 to 1987.  He stated that they developed during his service in Southwest Asia.  The Veteran's sister testified and stated that when he returned in 1992, his muscles twitched constantly and he talked about psychiatric symptoms.  She said he was taken to the hospital several times in the past for severe stomach pain.  He stated that he had pain in his hip as soon as he got back.  He said he was told by the Chief Rheumatologist at VA that he had osteoarthritis and he probably had it all this time.  He stated that he had pain since he got out of service.  He testified that he carried heavy packs and weapons during service.  

In a dated July 2006 statement, R.H. stated that within two to three months after separation from service, the Veteran started to have severe stomach pain and severe diarrhea.  R.H. noted that the Veteran did not have insurance and was reluctant to seek treatment.  R.H. referred the Veteran to a doctor in Ohio in 1993.  

In a dated July 2009 statement, D.A. explained that she knew the Veteran his entire life and until he returned from the Gulf War, he was a pretty healthy person.  Now he had many health issues that included some "mystery" symptoms including joint and muscle pain and stomach problems.  She stated that the Veteran had a limp.  She stated that it was "more likely than not" that the Veteran's health issues were a direct result of his time spent in the Gulf War.  

In a dated June 2009 statement, W.R. explained that she knew the Veteran all of her life and he was sick when he came home.  He had stomach problems, joint problems, and grunted like an old man when he was in his late twenties.  She opined that these problems "more likely than not" were a result of his service in the Gulf War. 

In a dated June 2009 statement, C.A. stated that the Veteran suffered with symptoms from the Gulf War and appeared to be getting worse.  

A dated September 2011 statement from the Veteran's wife at that time, explained that the Veteran had many health problems that began within the first two years of his return from service, including stomach and bone problems as well as sleep problems, fatigue, depression, anxiety, and memory problems.  She stated that her first recollection of these problems went back to shortly after they left Germany-mid-1992 until the present.  A dated September 2011 statement from the Veteran's father explained that when the Veteran was discharged in 1992, he had several medical problems.  He stated that he saw the Veteran in severe pain with his stomach.  He stated that he took the Veteran to the emergency room a few times with severe pain.  

A signed May 2013 statement from the Veteran's father noted that when the Veteran got home from the Army, he had a lot of medical problems with his stomach and underarms.  He had severe pain and his dad took him to the emergency room many times.  

A VA treatment record dated in 2004 shows that the Veteran was assessed with hip arthralgia and polyarthralgia.

In an April 2006 private treatment record, the Veteran stated that he was informed that he had an impingement in his right shoulder.  He broke his elbow back in December 2005.  X-rays dated in April 2006 reflected mild degenerative changes in the right shoulder.  Records dated in August 2006 shows that the Veteran reported that he had arthritis in the right shoulder.  A May 2007 private treatment record noted that the Veteran presented to medical complaining of pain of shoulder, left hip, left knee due to possible arthritis.  A May 2011 private record shows that the Veteran reported wide spread osteoarthritis throughout his body.  A July 2011 private record listed an update on restrictions due to osteoarthritis bilateral shoulders with history of impingement w/subacromial bursitis and rotator cuff tendonitis from 2005.  

A December 2011 private psychosocial assessment and employability evaluation noted the Veteran's dates of service in the military and stated that the Veteran denied any physical injuries and he was currently being assessed for posttraumatic stress disorder.  

A VA examination was provided in August 2011.  With respect to his hips, he stated that he had pain since he was in the Gulf War in 1992 and he never asked for help.  In 1994, he went to Allen Park VA hospital for pain medication.  He stated his shoulder pain began in 1997.  He did not seek help until 2002.  With respect to the knees, he had pain since 1992 and did not go to the doctor while in service and was seen in 2011 for his pain.  The August 2011 x-rays showed mild narrowing and osteoarthritic changes of the left hip with an unremarkable right hip, an unremarkable left shoulder, mild degenerative spurring at the acromioclavicular joint of right shoulder, and unremarkable both knees with mild osteoarthritic findings.  The examiner opined that the chronic mild degenerative osteoarthritis of bilateral hips was less likely due to exposure to low level chemical warfare agent.  It was noted that it was a natural process of aging.  There was no documented evidence of a chronic condition of bilateral hip during service or in civilian record immediately after leaving service.  The first evidence was dated in 2004 and it was about 12 years since the Veteran's release from active service.  The examiner opined that it was less likely than not due to service.  The examiner opined that the chronic mild degenerative osteoarthritis of bilateral shoulders was less likely due to exposure to low level of chemical warfare agent.  Again, the examiner indicated that this was a natural process of aging.  There was no documented evidence of chronic condition of bilateral shoulders during service or in civilian record immediately after leaving service.  The first documented evidence was in 2004 and it was about 12 years since Veteran's release from service.  It was less likely as not due to service.  With respect to chronic mild degenerative osteoarthritis of bilateral knees, was a natural process of aging and less likely due to exposure to low level of chemical warfare agent.  There was no documented evidence of chronic condition of bilateral knees during service or in civilian record immediately after leaving service.  The first documented evidence of Veteran's knee condition was in 2004 and was about 12 years since the Veteran's release from active duty.  

A VA examination was provided in June 2013.  With respect to the hips, the diagnosis was "minimal osteoarthritis changes of hips on x rays."  The Veteran reported pain since 1992.  With respect to the knees, the diagnosis listed was "minimal osteoarthritis of bilateral knees."  The date of diagnosis was "1992."  The Veteran gave a history of bilateral knee pain since 1992 in service.  He did not seek medical attention in service.  He was evaluated for the knee in 2011 and diagnosed with mild degenerative joint disease.  With respect to the shoulders, the diagnosis listed as "minimal osteoarthritis of bilateral shoulders" with date of diagnosis listed as "1992."  The Veteran reported pain onset in 1997 and did not seek attention until 2002.  While the Board notes that the date of diagnosis was listed as "1992," it appears that the examiner was noting the Veteran's reports of onset of his pain.  

An addendum medical opinion was provided in April 2014.  The claims file was reviewed.  With respect to the joint conditions (hip, knee, shoulder), the examiner opined: "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  The examiner explained that the rationale for the opinion was based on the history obtained from the Veteran, examination alongside review of service medical records and CPRS records.  The examiner explained that the Veteran's claimed conditions of hip, knee, and shoulder pains were not related to his military service.  The examiner stated that the service medical records were silent for the diagnosis of osteoarthritis and immediate post-military records from the Detroit VAMC did not document joint pains.  The documented x-ray findings of minimal osteoarthritic changes were due to natural progression of age-related changes as per medical literature review.  

The Veteran submitted numerous articles related to Gulf War Syndrome and its symptoms and described exposure to chemicals and other biological hazard in the Southwest Asia Theater of Operations.   Numerous articles reflected that exposure to gas, including sarin gas, may cause Gulf War Syndrome and cause changes to the brain.  An article entitled "Gulf War syndrome firmly linked to chemical exposure" noted that evidence had been gathered to determine many veterans were sickened by chemical exposure and may be involved in unexplained multisymptom health problems.  An article entitled "Research Targets Gulf War Syndrome" noted that medical research indicated that exposure to small amounts of nerve gas very likely causes lasting brain damage and the Pentagon estimated that more than 100,000 American troops were probably exposed to low levels of sarin gas in March 1991.  Another article entitled "Veterans with Gulf War syndrome have damage in specific, primitive portion of nervous system," explained that UT Southwestern researchers reported that damage to the parasympathetic nervous system may account for nearly half of the symptoms, including joint pain and diarrhea, that afflict those with Gulf War syndrome.  The Veteran submitted an article entitled "Gas May Have Harmed Troops, Scientists Say."  It was noted that a low-level exposure to sarin nerve gas, the kind experienced by more than 100,000 American troops in the Persian Gulf War of 1991 could have caused lasting brain deficits in the former service members.  The Veteran submitted an article from NewScientist Health, entitled "Brain shrink linked to Gulf War syndrome."  The article stated that people suffering Gulf War syndrome have a 5% reduction in brain size.  Another article entitled "Researchers tie Gulf War illness to brain damage," noted that researchers determined that they found physical proof that gulf War illness is caused by damage to the brain and proof may help civilians who suffer from chronic fatigue syndrome and fibromyalgia.  It was noted that using MRI machines, the Georgetown University researchers were able to see anomalies in the bundle of nerve fibers that interpret pain signals in the brain in 31 Gulf War veterans.  

The Veteran submitted a copy of a Board decision related to a veteran who was found to have an undiagnosed illness due to service in the Gulf War.  However, such is not particular to the Veteran's case and does not serve as probative evidence that the Veteran has an undiagnosed illness or that he should otherwise be granted service connection.  

Initially, the Board will consider whether the Veteran is entitled to service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Veteran's DD Form 214 shows that his awards include the Southwest Asia Service Medal with two Bronze Stars and he is shown to meet the criteria for a Persian Gulf veteran.  38 C.F.R. § 3.317(e).  However, the Board finds that service connection is not warranted for osteoarthritis of the hips, shoulders, and knees based on his service in Southwest Asia during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. 

The Veteran's symptoms of pain in the hips, shoulders, and knees, have been attributed to a known diagnosis-osteoarthritis.  The Board assigns great probative value to the medical evidence of record, to include X-rays, which document the findings of degenerative changes of the shoulders, knees, and hips and diagnoses of osteoarthritis.  While the Veteran and the lay persons, as discussed in detail above, may believe that he has Gulf War Syndrome or an undiagnosed illness, as lay persons, they are not competent to provide a medical opinion as to whether he has an undiagnosed illness.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  They have not been shown to 
possess the medical expertise or knowledge to provide such an opinion.  Such is a complex medical question that cannot be resolved without medical expertise and knowledge.  The Board assigns great probative weight to the objective medical evidence of record, to include VA examinations, as to the diagnoses of osteoarthritis.  The articles submitted by the Veteran cumulatively note that exposures to gas may cause changes in the brain, the development of Gulf War syndrome and other undiagnosed illnesses, but these articles do not serve as competent, probative evidence to establish that the Veteran has an undiagnosed illness under 38 C.F.R. § 3.317 or any other diagnosis.  

In light of the above, service connection is not warranted as due to an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Next, the Board will consider service connection otherwise on a direct-incurrence basis.  

When a Veteran's service treatment records are unavailable, VA's duty to assist and the Board's duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule (see 38 U.S.C.A. §§ 71204(d)(1), 5107(b)) are heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Here, the service treatment records from the Veteran's first period of active service are unavailable.  However, the Veteran himself stated that he did not seek treatment during his first period of active service and that his problems began during his second period of active service.  The available service treatment records are completely absent for any documentation related to pain or symptoms of the knees, shoulders, or hips.  The February 1992 separation report of medical examination reflects that all systems were clinically evaluated as normal.  The report of medical history shows that the Veteran checked the box "no" in response to the question "Have you ever had or have now" a trick or locked knee.  He also responded no as to whether he had any bone, joint, or other deformity, a painful or trick shoulder or elbow, and whether he had any swollen or painful joints.   He reported hay fever symptoms, that his left foot hurt, and he could not fall asleep at times.

As discussed above, with respect to the etiology of the Veteran's claimed disabilities, the Board assigns great probative value to the April 2014 VA examiner's opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  The examiner reviewed the claims file, noted the Veteran's reported history, and provided a negative nexus opinion and related the Veteran's disabilities to age-related changes.  In addition, the Board assigns great probative value to the August 2011 VA examiner's opinion as to whether the Veteran's disabilities were otherwise related to low-level exposure to chemicals.  The examiner reviewed the claims file, examined the Veteran, noted the Veteran's history, and stated that the Veteran's disabilities were less likely related to chemical exposure.  The examiner explained that the disabilities were related to age-related changes, as opined by the April 2014 examiner.  Therefore, service connection is not warranted as the most probative evidence does not relate the Veteran's disabilities to active service.  

With respect to assertions of continuity of symptomatology since active service, the Federal Circuit held that continuity of symptomatology under 38 C.F.R. § 3.303(b) only applies to those conditions recognized as chronic under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is recognized as a chronic condition and the Board will consider service connection on the basis of continuity of symptomatology.  38 C.F.R. § 3.309(a).  First, with respect to his shoulders, in his application for compensation and/or pension, the Veteran stated that his disability began in 1992 and he was treated in 1992.  However, subsequently during a VA examination, he stated that his pain did not begin until 1997.  Due to conflicting statements regarding onset, the Board does not find the Veteran credible with respect to his reports of chronic pain in his shoulders since active service.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The credibility of a witness can be impeached by a showing of interest . . . [and] inconsistent statements. . . ."); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (Board can consider bias in lay evidence, conflicting statements of the Veteran, and the significant time delay between the affiants' observations and the date on which the statements were written in weighing credibility).

With respect to the pain in his knees and hips, the Board does not find the Veteran credible and the weight of the evidence is against a finding of continuity of symptomatology.  While the Veteran submitted statements along with statements from those who have known him since separation from active service, the Board finds that the weight of the evidence does not support chronic symptoms since active service.  In this respect, the Board assigns great probative value to the separation report of medical history that shows that the Veteran denied any swollen or painful joints, denied a trick or painful shoulder, and denied a trick or locked knee.  The Board does not find it reasonable that the Veteran would be experiencing such pain and deny it on separation from active service.  In addition, the Veteran reported symptoms related to his left foot and hay fever, but did not report other symptoms.  See AZ v. Shinseki, 731 F.3d at 1315-18 (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. at 224 (where there is a lack of notation of medical condition or symptoms where such notation would normally be expected, the Board may consider this as evidence that the condition or symptoms did not exist).  Thus, while the Veteran now states that he had pain since 1992-he provided a contrary statement at separation from active service.   See Caluza v. Brown, 7 Vet. App. 498 (1995);  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, the medical evidence shows that the Veteran was first treated for pain years after service.  The available VA medical treatment records beginning in 1994 do not reflect complaints until years later.  As such, service connection on the basis of continuity of symptomatology is not warranted.  38 C.F.R. § 3.303(b).  

The Board recognizes the Veteran's statements and the lay statements that his disabilities are related to active service.  While lay persons are competent to describe lay-observable symptoms, they are not competent to provide opinions as to whether the osteoarthritis of the hips, shoulders, and knees, are related to service.  They have not been shown to possess the requisite medical training or knowledge to opine as to the cause of the Veteran's arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Moreover, the Board attributes the most probative value to the April 2014 VA examiner's opinion.  The examiner has medical expertise, reviewed the claims file, and provided a negative nexus opinion supported by well-reasoned rationale.

In sum, the most probative and credible evidence of record does not support a finding of a relationship between the Veteran's osteoarthritis of the hips, shoulders, and knees, and active service.  The preponderance of the evidence is against the claim for service connection.  The benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The claim is denied.

Finally, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  The evidence does not reflect arthritis within one year after separation from service.  The Veteran stated that he had pain, but he is not competent to diagnose himself with arthritis.  The medical evidence does not reflect findings of arthritis until years after separation from active service.  Service connection on a presumptive basis is not warranted. 


ORDER

Entitlement to service connection for osteoarthritis of the hips, shoulders, and knees, to include as due to an undiagnosed illness, is denied.  


REMAND

Regrettably, the Board finds that a new VA opinion must be requested with respect to the issue of entitlement to service connection for a gastrointestinal disability.

Under 38 C.F.R. § 3.317, presumptive service connection has been established for "functional gastrointestinal disorders."  Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  Note to 38 C.F.R. 3.317(a)(2)(i)(B)(3).

The evidence includes diagnoses of GERD and gastroenteritis.  However, the June 2013 VA examination report also noted diarrhea without any associated diagnosis or disability.  The examiner did not check the boxes corresponding to listed gastrointestinal/stomach conditions and instead checked the box entitled: "Other non-surgical or non-infectious intestinal conditions."  It was noted that the Veteran had diarrhea by history and it had reportedly been chronic for twenty years.  The examiner provided a negative opinion but noted that "all above conditions" had a diagnosis and did not fall under undiagnosed illnesses.  Such a statement was inaccurate as there was no particular diagnosis ascribed to the diarrhea.  

An addendum medical opinion was provided in April 2014.  The examiner opined that the condition claimed was "less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness."  The examiner explained that the Veteran's claimed subjective complaint of heartburn not found on EGD in 2006 was less likely than not related to service.  The examiner stated that immediate post military documentation within one year of discharge was not available documenting continuity and chronicity of the condition.  However, there is no indication that the examiner considered the Veteran's diarrhea and it does not appear that the examiner considered the CT scan performed in 1994 with respect to the abdomen.  Although the scan was normal, this may indicate that the Veteran sought treatment for stomach/abdomen problems shortly after separation from active service.  Accordingly, the Board finds that a new VA medical opinion is required to address whether the Veteran has a functional gastrointestinal disorder pursuant to 38 C.F.R. § 3.317 and to comply with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the April 2014 VA examiner, or another suitably qualified VA examiner, to provide an addendum opinion regarding the etiology of any gastrointestinal disability.  The claims file must be available for review and the examiner must indicate that such a review was completed.  The examiner is asked to:  

a.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms, including, but not limited to, diarrhea, vomiting, abdominal pain/cramps, and nausea constitute an undiagnosed illness.

b.  Express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's symptoms, including, but not limited to, diarrhea, vomiting, abdominal pain/cramps, and nausea constitute a functional gastrointestinal disorder.

c.  As to any demonstrated gastrointestinal disability, express an opinion as to whether it is at least as likely as not (50 percent probability or more) that any demonstrated gastrointestinal disability is etiologically related to or caused by active service.  

The examiner must provide a clear rationale for any opinion reached.   

2.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




			
       DENNIS F. CHIAPPETTA                          DEBORAH W. SINGLETON
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
 	                                                      U.R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


